ZAPPALA, Justice,
dissenting.
I dissent. I cannot countenance the majority’s theory that a public employer presumptively would not (cannot?) *281bargain away the ultimate determination of the appropriate discipline for theft. There may be strong policy reasons' why the legislature might impose such limits on public agencies, or the governor might direct his cabinet officials to reject any agreement that did not contain such a reservation of power. They have not done so, and I think it beyond the power of this Court to interpose such a policy by determining “presumptively” what a public employer can or cannot do by way of contract.
In County of Centre v. Musser, 519 Pa. 380, 548 A.2d 1194 (1988), the collective bargaining agreement clearly reserved to the prison board the exclusive power to determine the appropriate discipline. The arbitrator exceeded his authority by interpreting the agreement so as to give himself the authority to modify the discipline; the award did not draw its essence from the agreement. In this case, no such language was included in the Memorandum of Understanding. The arbitrator was given broad authority over disputes “concerning the interpretation or application” of the provisions of the agreement. Absent an explicit reservation of power to the employer, I think it was within the arbitrator’s authority to construe the agreement as he did.
Having read the record, I most certainly would not have reached the same conclusion, but the parties did not bargain for my interpretation of their Memorandum, nor did they bargain for a court’s interpretation. The Commonwealth Court was correct in refusing to overturn the arbitrator’s decision, although I must reject outright the gratuitous comments offered in that court’s opinion, that
[w]e do not see how the discharge of a mentally ill individual can be said to be for “just cause.” In a humane society, public employers should foster the rehabilitation of such individuals. A discharge does not encourage rehabilitation.
Whatever the merits of this paternalistic, statist philosophy, it is not the court’s function to set such a policy.
This Court, however, exceeds the scope of the essence test by reading into the contract a presumption that the *282LCB would not have bargained away certain authority. Had this been its intention, the LCB was certainly capable of including the necessary language in the Memorandum, as did the prison board in County of Centre.
LARSEN, J., joins in this dissenting opinion.